DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 08/29/22.
The reply filed 08/29/22 affects the Application 16/739,547 as follows:
1.     Claims 49-52 have been amended. The terminal disclaimer filed 08/29/22 which has been accepted or approved has overcome the obviousness-type double patenting rejection made over claims 1-27 of U.S. Patent No. 11,421,047 in the office action mailed 08/16/22. Also, upon further consideration it was determined rejections of the office action mailed 05/04/22 were inappropriately withdrawn and should have been modified with further details and explanations provided. Thus, these rejections which have been modified are now reinstated. Consequently, this office action is made Non-Final. Also, the rejections of the office action mailed 05/04/22 have been modified as necessitated by Applicant’s amendments. Claims 1-5, 8, 9, 11-21, 23, 24, 27-39 and 43-56, the invention of Group I are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 1-5, 8, 9, 11-21, 23, 24, 27-39 and 43-56 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 12, 15, 18-21, 23, 27-35, 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinmuller (US 5,731,298 A).
Claim 1 is drawn to a crosslinked polymeric network comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan; and (b) one or more third glycosaminoglycans crosslinked with the reaction product with a second crosslinking agent.
Reinmuller discloses cross-linked glycosaminoglycans (crosslinked polymetric network) in which two or several of the same and/or different glycosaminoglycans are linked together to form a molecular unit. The cross-linking is preferably carried out by chelate formation, complex formation and/or salt formation and in particular by a chemical cross-linking (see col. 3, lines 11-17).  Furthermore, Reinmuller discloses that the cross-linked glycosaminoglycans used according to the invention can be produced in a well-known manner. The chemical cross-linking in this process is usually carried out by cross-linking with bifunctional reactive agents such as e.g. glutaraldehyde or carbodiimide; it is, however, also for example possible to produce cross-linking via amide bonds by means of bifunctional amino acids such as lysine, protamines or albumins (see col. lines 37-44).  Also, Reinmuller discloses that it is preferable to cross-link identical glycosaminoglycans are preferably and then use them according to the invention but it is also possible according to the invention to use a combination of two or more different or partially different glycosaminoglycans. In a particularly preferred embodiment, glycosaminoglycans with an extremely long chain (molecular weight preferably between 100,000 and 1,000,000) are used; in this case the degree of cross-linking can then remain low (see col. 3, lines 54-62).  
In addition, Reinmuller discloses that natural glycosaminoglycans that are preferably used are those that occur in human connective tissue in particular e.g. hyaluronic acid, heparin, heparin sulfate, chondroitin sulfate, and that sulfated polysaccharides are preferably used as synthetic glycosaminoglycans (see col. 3, lines 22-26).  
It should be noted that Reinmuller discloses that cross-linked glycosaminoglycans according to the invention are understood to be those in which two or several of the same and/or different glycosaminoglycans are linked together to form a molecular unit. The cross-linking is preferably carried out by chelate formation, complex formation and/or salt formation and in particular by a chemical cross-linking (see col. 3, lines 11-17). Also, it should be noted that Applicant discloses or claims that the second crosslinking agent can be the same as the first crosslinking agent (see claim 23; see also page 10, [0031] of Applicant’s specification). In addition, it is also noted that Applicant discloses or claims that the third glycosaminoglycan (GAG) can be the same as one of the first or the second (see claims 5 and 28; see also page 10, [0032] and [0031]) of Applicant’s specification).
The difference between Applicant’s claimed compound or composition and the compound or composition of Reinmuller is that Reinmuller do not explicitly disclose that their compound or composition has a second cross-linking agent that is the same as the first crosslinking agent and that a third glycosaminoglycan which is the same as one of the first or the second glycosaminoglycan is crosslinked with the reaction product.
However, Reinmuller discloses two or several of the same or different GAGs can be crosslinked together via chemical crosslinking and Applicant discloses that a second cross-linking agent can be the same as the first crosslinking agent and that the third glycosaminoglycan crosslinked with the reaction product can be the same as one of the first or the second glycosaminoglycan.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Reinmuller to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent (such as glutaraldehyde), wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and in which a third glycosaminoglycan which is the same as one of the first or the second glycosaminoglycan is crosslinked with the reaction product via a second cross-linking agent (such as glutaraldehyde) that is the same as the first crosslinking agent (such as glutaraldehyde), 
especially since it is obvious to expect that the crosslinking of all three of the first glycosaminoglycan, the second glycosaminoglycan, and the first crosslinking agent simultaneously would produce a reaction product of the two different GAGs and the crosslinking agent and a third GAG crosslinked with the reaction product of the two different GAGs and the crosslinking agent, and also to expect to use the hydrogel product to treat skin condition such as scars.  
One having ordinary skill in the art would have been motivated in view of Reinmuller to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent (such as glutaraldehyde), wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and in which a third glycosaminoglycan which is the same as one of the first or the second glycosaminoglycan is crosslinked with the reaction product via a second cross-linking agent (such as glutaraldehyde) that is the same as the first crosslinking agent (such as glutaraldehyde), especially since it is obvious to expect that the crosslinking of all three of the first glycosaminoglycan, the second glycosaminoglycan, and the first crosslinking agent simultaneously would produce a reaction product of the two different GAGs and the crosslinking agent and a third GAG crosslinked with the reaction product of the two different GAGs and the crosslinking agent, and also to expect to use the hydrogel product to treat skin condition such as scars.  
It should be note that it is obvious to use common well known crosslinkers such as the polyhydric alcohols, glycerol and ethylene glycol that are used to crosslink polysaccharides such as glycosaminoglycans. Also, it is obvious to use glycosaminoglycans of the same molecular weights and % by weight as disclosed by Reinmuller.  In addition, it is obvious to prepare a wound dressing as taught or suggested by Reinmuller.

Claims 13-17, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinmuller as applied in claim 1 above, and further in view of Stroumpoulis et al. (US 20110077737 A1).
The difference between Applicant’s claimed compound or composition and the compound or composition of Reinmuller is that Reinmuller do not disclose the use of specific cross-linking agent or crosslinker.
Stroumpoulis et al. disclose multifunctional polyethylene glycol-based crosslinking agents, hydrogel compositions comprising a matrix polymer crosslinked with such crosslinking agents, and methods of treating a soft tissue condition using such hydrogel compositions (see abstract). Furthermore, Stroumpoulis et al. disclose that a hydrogel composition comprising crosslinked polymers may be crosslinked with two or more different types of multifunctional PEG-based crosslinking agents. The hydrogel composition may further comprise matrix polymers crosslinked with a non-PEG-based crosslinking agent, and that the non-PEG-based crosslinking agent may be divinyl sulfone (DVS), 1,4-butanediol diglycidyl ether ( BDDE), 1,2-bis(2,3-epoxypropoxy)ethylene (EGDGE), 1,2,7,8-diepoxyoctane (DEO), biscarbodiimide (BCDI), adipic dihydrazide (ADH), bis(sulfosuccinimidyl)suberate (BS), hexamethylenediamine (NMDA), 1-(2,3-epoxypropyl)-2,3-epoxycyclohexane, or any combination thereof (see page 1, [0008]). Also, Stroumpoulis et al. disclose that matrix polymers, such as e.g., polysaccharides polymers like glycosaminoglycan polymers, may be crosslinked with only one type of multifunctional PEG-based crosslinker or with two or more different types of multifunctional PEG-based crosslinkers (see page 4, [0023]). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Reinmuller and Stroumpoulis et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent which is the same as the first crosslinking agent such as a crosslinking agent disclosed by Stroumpoulis et al. such as 1,4-butanediol diglycidyl ether           (BDDE), based on factors such as the availability and cost, and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller that two or more glycosaminoglycans can be used, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.
One having ordinary skill in the art would have been motivated in view of Reinmuller and Stroumpoulis et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent which is the same as the first crosslinking agent such as a crosslinking agent disclosed by Stroumpoulis et al. such as 1,4-butanediol diglycidyl ether (BDDE), based on factors such as the availability and cost, and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller that two or more glycosaminoglycans can be used, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.
It should be note that it is obvious to use common well known crosslinkers such as the polyhydric alcohols, glycerol and ethylene glycol that are used to crosslink polysaccharides such as glycosaminoglycans. Also, it is obvious to use glycosaminoglycans of the same molecular weights and % by weight as disclosed by Reinmuller and Stroumpoulis et al.  Furthermore, it is obvious to use carbodimides disclosed or taught by Stroumpoulis et al. Also, the use of carbodimides as crosslinking agents for polysaccharides such as glycosaminoglycan is well known in the art, and is well within the purview of a skilled artisan. In addition, it is obvious to prepare a wound dressing as taught or suggested by Reinmuller.
Claims 4, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinmuller and Stroumpoulis et al. as applied in claim 1 above, and further in view of Fu et al. (Carbohydrate Polymers 169 (2017) 332–340).
The difference between Applicant’s claimed compound or composition and the compound or composition of Reinmuller and Stroumpoulis et al. is that Reinmuller and Stroumpoulis et al. do not disclose that their compound or composition is cross-linked with the specific represented crosslinked structure.
Fu et al. disclose hyaluronic acid (HA)-based hydrogels crosslinked with azide-modified poly(ethylene glycol) (PEG) (see abstract).  Also, Fu et al. disclose tetrahydroxyl PEG (2) used in the preparation of azide-modified poly(ethylene glycol) (PEG) (see page 335, scheme 1 and section 3.1)  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Reinmuller, Stroumpoulis et al. and Fu et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, such as tetrahydroxyl PEG crosslinker disclosed by Fu et al. that has the same specific represented crosslinked structure like in Applicant compound, since Stroumpoulis et al. disclose that tetrafunctional polyethylene glycol-based crosslinking agent can be used, and also wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent which is the same as the first crosslinking agent, tetrafunctional polyethylene glycol-based crosslinking agent, based on factors such as the availability and cost, and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller that two or more glycosaminoglycans can be used, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.
One having ordinary skill in the art would have been motivated in view of Reinmuller, Stroumpoulis et al. and Fu et al. to prepare a hydrogel product, composition or crosslinked polymeric network, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, such as tetrahydroxyl PEG crosslinker disclosed by Fu et al. that has the same specific represented crosslinked structure like in Applicant compound, since Stroumpoulis et al. disclose that tetrafunctional polyethylene glycol-based crosslinking agent can be used, and also wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller and to use a second crosslinking agent which is the same as the first crosslinking agent, tetrafunctional polyethylene glycol-based crosslinking agent, based on factors such as the availability and cost, and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller that two or more glycosaminoglycans can be used, such as to use it to treat scars, especially since both  Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars and Stroumpoulis et al. also disclose or suggest that their crosslinked glycosaminoglycans gel composition or filler can also be used to treat skin condition such as scars.

Claims 36-39, 49, 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinmuller and Stroumpoulis et al. as applied in claim 1 above, and further in view of Matsuda et al. (US 6,075,066 A).
The difference between Applicant’s claimed compound or composition and the compound or composition of Reinmuller is that Reinmuller do not disclose that their compound or composition is a biomedical device having a coating on a surface. 
Matsuda et al. disclose that contact lens can comprise crosslinked-glycosaminoglycans (see abstract; see also col. 8, lines 27-65).).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Reinmuller and Matsuda et al. to prepare a biomedical device that is a contact lens as taught by Matsuda et al. that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller, and to use a second crosslinking agent which is the same as the first crosslinking agent, based on factors such as the availability and cost, and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller that two or more glycosaminoglycans can be used, such as to use it to treat scars, especially since Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars, and also since Matsuda et al. disclose that the lens are highly water-absorbable and forms flexible contacting surface having excellent compatibility with the ophthalmic tissue.
One having ordinary skill in the art would have been motivated in view of Reinmuller and Matsuda et al. to prepare a biomedical device that is a contact lens as taught by Matsuda et al. that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller, and to use a second crosslinking agent which is the same as the first crosslinking agent, based on factors such as the availability and cost, and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller that two or more glycosaminoglycans can be used, such as to use it to treat scars, especially since Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars, and also since Matsuda et al. disclose that the lens are highly water-absorbable and forms flexible contacting surface having excellent compatibility with the ophthalmic tissue.

Claims 43-45, 51, 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinmuller as applied in claim 1 above, and further in view of Chandrasekaran et al. (WO 8906964 A).
The difference between Applicant’s claimed compound or composition and the compound or composition of Reinmuller is that Reinmuller do not disclose an aqueous ophthalmic composition that comprises their crosslinked-glycosaminoglycans composition.
Chandrasekaran et al. disclose topical ophthalmic medicament delivery system comprises an aqueous suspension containing a lightly crosslinked carboxyl-containing polymer (see abstract). Also, Chandrasekaran et al. disclose that ophthalmic medicament composition can have an osmolality of 10-400 mOsM (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Reinmuller and Chandrasekaran et al. to prepare an aqueous ophthalmic composition that comprises their crosslinked-glycosaminoglycans composition that has an osmolality as taught by Chandrasekaran et al. such as 400 mOsmol or 400 mOsmol/kg in order to use it as an ophthalmic medicament or care product that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller, and to use a second crosslinking agent which is the same as the first crosslinking agent, based on factors such as the availability and cost, and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller that two or more glycosaminoglycans can be used, such as to use it to treat scars, especially since Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars, and also since Chandrasekaran et al. disclose that their composition can be used as an ophthalmic medicament.
One having ordinary skill in the art would have been motivated in view of Reinmuller and Chandrasekaran et al. to prepare an aqueous ophthalmic composition that comprises their crosslinked-glycosaminoglycans composition that has an osmolality as taught by Chandrasekaran et al. such as 400 mOsmol or 400 mOsmol/kg in order to use it as an ophthalmic medicament or care product that comprises crosslinked polymeric network or composition, comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan as taught by Reinmuller, and to use a second crosslinking agent which is the same as the first crosslinking agent, based on factors such as the availability and cost, and to also crosslink a third glycosaminoglycan with the reaction product as taught or suggested by Reinmuller that two or more glycosaminoglycans can be used, such as to use it to treat scars, especially since Reinmuller discloses that his crosslinked glycosaminoglycans gel composition can be used to treat skin condition such as scars, and also since Chandrasekaran et al. disclose that their composition can be used as an ophthalmic medicament.

Allowable Subject Matter
The compounds or composition of prior art documents are structurally or chemically different to the compounds or composition of claims 8, 9, 11, 53-56 and these differences are not suggested in the prior art, nor are obvious over the prior art. For example, the compounds have crosslinkers that are not taught or suggested in the prior art. 

Response to Arguments
Applicant's arguments with respect to claims 1-5, 12-21, 23, 24, 27-39 and 43-52 have been considered but are moot with respect to the newly presented modified ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623